Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-914
                        Lower Tribunal No. 12-4235
                           ________________


                       Brian J. Giller, etc., et al.,
                                 Appellants,

                                     vs.

                        Ira D. Giller, etc., et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Law Offices of Andrew B. Peretz, P.A., and Andrew B. Peretz (Fort
Lauderdale), for appellants.

     Harper Meyer Perez Hagen Albert Dribin & DeLuca LLP, and
Roselvin S. Edelman and Michael A. Dribin; and Berger Singerman LLP,
and James D. Gassenheimer and Christina M. Perry, for appellees.


Before SCALES, HENDON, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. Paresky v. Miami-Dade Cnty. Bd. of Cnty. Comm'rs, 893

So. 2d 664, 665-66 (Fla. 3d DCA 2005) (stating that “collateral estoppel

applies when the identical issue has been litigated between the same

parties and the particular matter was fully litigated and determined in a

contest that results in a final decision of a court of competent jurisdiction”)

(citing Gentile v. Bauder, 718 So. 2d 781, 783 (Fla.1998); Dep't of Health &

Rehab. Servs. v. B.J.M., 656 So. 2d 906, 910 (Fla.1995)); see also Mobil

Oil Corp. v. Shevin, 354 So. 2d 372, 375 (Fla. 1977).




                                      2